UNPUBLISHED ORDER
                      Not to be cited per Circuit Rule 53


              United States Court of Appeals
                         For the Seventh Circuit
                         Chicago, Illinois 60604
                      Submitted December 13, 2005
                       Decided January 19, 2006


                                  Before

               Hon. FRANK H. EASTERBROOK, Circuit Judge

               Hon. DANIEL A. MANION, Circuit Judge

               Hon. TERENCE T. EVANS, Circuit Judge


AMOS WILSON,                                     Appeal from the United
      Petitioner-Appellant,                      States District Court
                                                 for the Northern
No. 05-2724                v.                    District of Indiana,
                                                 South Bend Division.
CECIL DAVIS, Superintendent, Indiana
State Prison,                                    No. 02 C 845
      Respondent-Appellee.                       Allen Sharp, Judge.




                                  Order

     Our original decision in this case remanded for
consideration of a single question: Whether the two potential
witnesses who Wilson had identified as "John Doe" existed and,
if so, could be identified. Wilson v. Davis, No. 03-1431 (7th
Cir. Mar. 2, 2004) (unpublished order).

     On remand the district judge recruited counsel for Wilson,
and the parties engaged in discovery. The district judge
concluded, after reviewing the depositions and other evidentiary
materials, that Wilson had failed to establish the existence of
any "John Doe." It necessarily followed that the prison
disciplinary board had not violated the Constitution when it
No. 05-2724                                           Page 2


refused Wilson's request to produce "John Doe" as a witness at
the hearing.

     Wilson's appellate brief (filed pro se) blames his lawyer
for this outcome; he contends that he received ineffective
assistance. But there is no right to counsel when seeking writs
of habeas corpus, and there is accordingly no ineffective-
assistance doctrine on collateral review. See Pennsylvania v.
Finley, 481 U.S. 551 (1987). Demonizing one's lawyer is not a
route to another hearing.

     The rest of Wilson's brief is devoted to a constitutional
argument that supposes the existence of the "John Doe"
witnesses. As the district judge found that these are figments
of Wilson's imagination, the argument is unavailing. The
district court's findings are not clearly erroneous. No more
need be said.

                                                       Affirmed